DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      7058 AYSHIRE LANE, LLC,
                             Appellant,

                                     v.

                JAMES GRODD and DEBRA ROBERTS,
                           Appellees.

                               No. 4D20-2262

                            [August 12, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502018CA003108(MB).

   William S. Treco of Tepps Treco, Plantation, for appellant.

   Bruce E. Loren and Kyle W. Ohlenschlaeger of Loren and Kean Law,
Palm Beach Gardens, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.